Citation Nr: 1235470	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-20 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active duty service from April 1955 to April 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in September 2011 when the claim was remanded for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the September 2011 Board remand, the Veteran is seeking entitlement to TDIU.  He is currently service-connected for rheumatic valvulitis with mitral regurgitation, which has been rated as 60 percent disabling.  

In the September 2012 Appellant's Post-Remand Brief, the Veteran's representative refers to the November 2011 VA ischemic heart disease examination, and notes that the lowest level of activity at which the Veteran reported symptoms of dyspnea, fatigue, and angina was 3 Metabolic Equivalent Test (METs).   The representative argues that the METs results are the due to the service-connected valvular heart disease; therefore, warranting an increased, 100 percent, rating.  Without addressing the merits of the representative's assertion, his statement arguably advances a claim for an increased schedular rating for the valvular heart disease.  Accordingly, this case must be returned for action on the increased rating claim is intertwined with the TDIU issue.  The Board finds that the RO should take the necessary steps to develop the issue of entitlement to an increased rating for valvular heart disease, including sending appropriate Veterans Claims Assistance Act of 2000 (VCAA) notice under 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159, obtaining any additional VA treatment records and affording the Veteran an appropriate VA examination, if warranted.

The Board's review of the claims file also fails to reveal that the RO has completed the actions directed by the prior remand on the new issue of service connection for coronary artery disease.  Although it was mentioned in an August 2012 statement of the case, it does not appear that VCAA notice has been sent or that the claim has been formally adjudicated with notice to the Veteran so that he may appeal the determination if he desires. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO must send the Veteran appropriate VCAA notice with respect to the issue of entitlement to an increased rating for valvular heart disease.  The notice should specifically include the information and evidence needed to substantiate the claim for an increased rating.  See 38 U.S.C.A. §§ 5102, 5103, and 5103A; see also 38 C.F.R. § 3.159.

2.  The RO should also issue VCAA notice to the Veteran on the claim of service connection for coronary artery disease as directed in the Board's September 2011 remand. 

3.  The RO should take appropriate action to obtain all VA treatment records from October 2011 (the date of the most recent records available for review) to the present.

4.  The  claims file should then be returned to the November 2011 VA examiner (if still available) for review and clarification as to an estimate as to the METs are attributable to the valvular disease as opposed to the coronary artery disease.  If the METs cannot be so differentiated as to cause, the examiner should so state. 

If the November 2011 VA examiner is no longer available, then the Veteran should be scheduled for another VA heart examination for the purpose of ascertaining the current severity of the valvular heart disease, to include an estimate of the METs attributable to the valvular heart disease as opposed to coronary artery disease.  The claims file must be made available to the examiner, and examination findings should be reported to allow for application of VA rating criteria. 

5.  After completion of the above and any further development deemed necessary by the RO, the RO should review the expanded record and formally adjudicate whether an increased rating for valvular heart disease is warranted.  The RO should furnish the Veteran with notice of the decision and notice of appellate rights and procedures. 

The RO should also formally adjudicate the issue of service connection for coronary artery disease and furnish the Veteran with notice of the decision and notice of appellate rights and procedures. 

6.  Thereafter, the RO should also readjudicate the claim for TDIU.  Unless the benefit sought is granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



